Citation Nr: 1531996	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-17 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	George J. Singley, Attorney



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966 and from February 1967 to January 1969.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran is now represented by the above-named accredited representative, and a VA Form 21-22a is of record in the Veterans Benefits Management System (VBMS) electronic claims file.

The Veteran was scheduled for a videoconference hearing before the Board in April 2015; however, the record reflects that he cancelled his hearing request.  See March 2015 representative written statement.  Based on the foregoing, and in light of the written submission requesting withdrawal of the appeal, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2014).

This appeal was processed via a paper claims file and Virtual VA and VBMS electronic claims files.  The VBMS electronic claims file contains the March 2015 and June 2015 written submissions requesting cancellation of the Board hearing and withdrawal of the appeal, respectively.  The Virtual VA electronic claims file does not contain any additional documents pertinent to the matter addressed in this decision.  


FINDING OF FACT

On June 30, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  In this case, the Veteran, through his authorized representative, withdrew this appeal in a June 2015 written submission.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it dismissed.


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


